DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,237,627. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope as compared below:

Present claims
Patent No. 11,237,627
1. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying one or more optical codes associated with the body of the person using a sensor of the AR headset, wherein an optical code for a body of the person has an image visible marker that includes an image visible contrast medium in a container in a position relative to the optical code; 


identifying the image visible marker with the image visible contrast medium in the container in the image data set acquired using a medical imaging device; and aligning the image data set with the body of the person using one or more optical codes on the body of the person as viewed through the AR headset and using the image visible marker with the image visible contrast medium with respect to the optical code as referenced to a representation of the image visible marker with the image visible contrast medium in the image data set.
1. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying one or more optical codes associated with the body of the person using an optical sensor of the AR headset, wherein an optical code for a body of the person has an image visible marker that includes an image visible contrast medium in tubing or an enclosed container in a fixed position relative to the optical code; 
identifying the image visible marker with the image visible contrast medium in the tubing in the image data set acquired using a medical imaging device; and aligning the image data set with the body of the person using one or more optical codes on the body of the person as viewed through the AR headset and using the fixed position of the image visible marker with the image visible contrast medium in the tubing with respect to the optical code as referenced to a representation of the image visible marker with the image visible contrast medium in the tubing in the image data set.
2. The method of claim 1, further wherein the image visible contrast medium is an MRI (magnetic resonance imaging) visible contrast medium.
2. The method of claim 1, further wherein the image visible contrast medium is an MRI (magnetic resonance imaging) visible contrast medium.
3. The method of claim 2, wherein the image visible contrast medium is a paramagnetic fluid.
3. The method of claim 2, wherein the image visible contrast medium is a paramagnetic fluid.
4. The method of claim 2, wherein the image visible contrast medium is encapsulated in a tubing of a defined length or a tubing of variable length.
6. The method of claim 2, wherein the image visible contrast medium is encapsulated in the tubing of a defined length or a tubing of variable length.
5. The method of claim 4, wherein the defined length of the tubing identifies an optical code with a defined 2D data encoding that is visible using the optical sensor of the AR headset.
7. The method of claim 6, wherein the defined length of the tubing identifies an optical code with a defined 2D data encoding that is visible using the optical sensor of the AR headset.
6. The method of claim 5 further comprising associating the defined length of the tubing with an optical code visible using the optical sensor of the AR headset by linking the defined length of tubing with the optical code in a data store.
8. The method of claim 7 further comprising associating the defined length of the tubing with an optical code visible using the optical sensor of the AR headset by linking the defined length of tubing with the optical code in a data store.
7. The method as in claim 4, wherein the tubing is a shaped tubing in a shape of at least one of: 
a line, a cross formation, concentric circles, or a grid formation.
9. The method as in claim 1, wherein the tubing is a shaped tubing in a shape of at least one of: 
a line, a cross formation, concentric circles, or a grid formation.
8. The method as in claim 4, wherein the tubing has two dimensional (2D) cross-sectional shape that is at least one of: round, triangular, square, rectangular, elliptical, hexagonal, octagonal, oval, or polygonal.
4. The method as in claim 3, wherein the tubing has two dimensional (2D) cross-sectional shape that is at least one of: round, triangular, square, rectangular, elliptical, hexagonal, octagonal, oval, or polygonal.
9. The method as in claim 4, wherein the tubing is a plurality of tubing segments each having a separate length.
5. The method as in claim 3, wherein the tubing is a plurality of tubing segments each having a separate length.
10. The method of claim 1, wherein the image visible contrast medium is a gadolinium solution, copper sulfate, iron solution, manganese, vitamin E oil, or a paramagnetic material.
10. The method of claim 1, wherein the image visible contrast medium is a gadolinium solution, copper sulfate, iron solution, manganese, vitamin E oil, or a paramagnetic material.
11. The method of claim 1, further comprising retrieving the image data set automatically for the body of the person using one or more optical codes on the body of the person.
11. The method of claim 1, further comprising retrieving the image data set automatically for the body of the person using one or more optical codes on the body of the person.
12. The method of claim 4, wherein the tubing is at least one of: plastic tubing, glass, or a non-metal tubing.
12. The method of claim 1, wherein the tubing is at least one of: plastic tubing, glass, or a non-metal tubing.
13. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 





identifying one or more optical codes associated with the body of the person, wherein an optical code for a body of the person has an image visible marker which is located in a position relative to the optical code; 
identifying a known size of a geometric attribute of the image visible marker, wherein the image visible marker appears in the image data set;

comparing a measured size of the geometric attribute of the image visible marker in the image data set to the known size of a geometric attribute of an image visible marker to determine a computed difference in size between a measured size and the known size of the geometric attribute of the image visible marker in the image data set; and
modifying a scaling of the image data set, to be aligned with the body of the person using one or more optical codes on the body of the person as viewed through the AR headset and using the image visible marker, based at least in part on the computed difference in size between the known size and measured size of the geometric attribute of the image visible marker.
13. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
detecting visual image data of a portion of the body of the person using an optical sensor of the AR headset; 
identifying one or more optical codes associated with the body of the person, wherein an optical code for a body of the person has an image visible marker which is located in a fixed position relative to the optical code; 
identifying a known size of a geometric attribute of the image visible marker associated with the body of the person, wherein the image visible marker appears in the image data set; 
comparing a measured size of the geometric attribute of the image visible marker in the image data set to the known size of a geometric attribute of an image visible marker to determine a computed difference in size between a measured size and the known size of the geometric attribute of the image visible marker in the image data set; and modifying a scaling of the image data set, to be aligned with the body of the person using one or more optical codes on the body of the person as viewed through the AR headset and the image visible marker, based at least in part on the computed difference in size between the known size and measured size of the geometric attribute of the image visible marker.
14. The method as in claim 13, further comprising increasing or decreasing the scaling of the image data set to match the measured size of the geometric attribute of the image visible marker in the image data set to the known size of the geometric attribute of the image visible marker.
14. The method as in claim 13, further comprising increasing or decreasing the scaling of the image data set to match the measured size of the geometric attribute of the image visible marker in the image data set to the known size of the geometric attribute of the image visible marker.
15. The method as in claim 13, further comprising increasing the scaling of the image data set as viewed through the AR headset where the known size of the optical code is greater than the measured size of the image visible marker in the image data set.
15. The method as in claim 13, further comprising increasing the scaling of the image data set as viewed through the AR headset where the known size of the optical code is greater than the measured size of the image visible marker in the image data set.
16. The method as in claim 13, further comprising decreasing the scaling of the image data set as viewed through the AR headset where the known size of the optical code is smaller than the measured size of the image visible marker in the image data set.
16. The method as in claim 13, further comprising decreasing the scaling of the image data set as viewed through the AR headset where the known size of the optical code is smaller than the measured size of the image visible marker in the image data set.
17. The method as in claim 13, wherein the size of the geometric attribute is a pre-measured value stored in a data store accessible to the AR headset.
17. The method as in claim 13, wherein the size of the geometric attribute is a pre-measured value stored in a data store accessible to the AR headset.
18. The method as in claim 13, wherein the size of the geometric attribute is measured from an image visible marker that is visible on a person's body acquired by the AR headset.
18. The method as in claim 13, wherein the size of the geometric attribute is measured from an image visible marker that is visible on a person's body acquired by the AR headset.
19. The method as in claim 13, wherein the geometric attribute of the optical code is at least one of: a length of a tubing of a paramagnetic marker, a distance between two metallic markers with of the optical code, a radius encompassing multiple metallic markers of the optical code, a diameter of the image visible marker, or a geometric measurement of the image visible marker.
19. The method as in claim 13, wherein the geometric attribute of the optical code is at least one of: a length of a tubing of a paramagnetic marker, a distance between two metallic markers with of the optical code, a radius encompassing multiple metallic markers of the optical code, a diameter of the image visible marker, or a geometric measurement of the image visible marker.
20. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying one or more optical codes associated with the body of the person using a sensor of the AR headset, wherein an optical code is located in a position relative to an image visible marker; 

identifying one or more edges of an optical code; 

identifying a center point of the optical code using the one or more edges of the optical code; and 
aligning the image data set with the body of the person using the center point of the optical code and the position of the image visible marker relative to the optical code.
20. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising; 
identifying one or more optical codes associated with the body of the person using an optical sensor of the AR headset, wherein an optical code for a body of the person is located in a fixed position relative to an image visible marker;
 identifying one or more edges of an optical code associated with the body of the person; 
identifying a center point of the optical code using the one or more edges of the optical code; and 
aligning the image data set with the body of the person using the center point of the optical code and the image visible marker.
21. The method as in claim 20, wherein the center point is a computed centroid of the optical code.
21. The method as in claim 20, wherein the center point is a computed centroid of the optical code.
22. The method as in claim 20, further comprising: 
calculating a first line between a first point on the edge of the optical code and a second point on edge of the optical code to form a first diagonal of the optical code; computing a second line between a third point on the edge and a fourth point on the edge of the optical code which forms a second diagonal of the optical code and intersects the first line; and 
identifying a center point of the optical code where the first line and second line intersect.
22. The method as in claim 20, further comprising: 
calculating a first line between a first point on the edge of the optical code and a second point on edge of the optical code to form a first diagonal of the optical code; computing a second line between a third point on the edge and a fourth point on the edge of the optical code which forms a second diagonal of the optical code and intersects the first line; and 
identifying a center point of the optical code where the first line and second line intersect.
23. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying a plurality of optical codes associated with the body of the person using a sensor of the AR headset, wherein the optical codes for a body of the person are positioned relative to an image visible marker; 

identifying one or more edges of the plurality of optical codes; 

finding the center points of a plurality of optical codes using the one or more edges of the optical codes; 
calculating an average center point of the center points of the plurality of optical codes; and 
aligning the image data set with a body of a person using the average center point of the plurality of optical codes and image visible markers.
23. A method for using an augmented reality (AR) headset to co-localize an image data set with a body of a person, comprising: 
identifying a plurality of optical codes associated with the body of the person using an optical sensor of the AR headset, wherein the optical codes for a body of the person are located in a fixed position relative to an image visible marker;
identifying one or more edges of the plurality of optical codes associated with the body of the person; 
finding the center points of a plurality of optical codes using the one or more edges of the optical codes;
 calculating an average center point of the center points of the plurality of optical codes; and 
aligning the image data set with a body of a person using the average center point of the plurality of optical codes and image visible markers.
24. The method as in claim 23, further comprising determining a location for displaying the image data set through the AR headset by using the average center point of the plurality of optical codes as referenced to image visible markers, wherein there is a fixed distance between the center point of each optical code and each image visible marker.
24. The method as in claim 23, further comprising determining a location for displaying the image data set through the AR headset by using the average center point of the plurality of optical codes as referenced to image visible markers, wherein there is a fixed distance between the center point of each optical code and each image visible marker.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 16, 2022